          Case 1:20-cv-02154-JEB Document 15 Filed 10/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 EDWIN CONTRERAS, et al.

        Plaintiffs,

 v.                                                          Case No. 1:20-cv-02154-JEB
 BUSBOYS, INC., et al.

        Defendants.


                             STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41, the parties hereby stipulate to the dismissal of this action

against all Defendants with prejudice, each party to bear its own costs.

Date: October 14, 2020                         Respectfully submitted,

                                               /s/ Justin Zelikovitz
                                               JUSTIN ZELIKOVITZ, #986001
                                               DCW AGE L AW
                                               519 H Street NW
                                               Washington, DC 20001
                                               Phone: (202) 803-6083
                                               Fax: (202) 683-6102
                                               justin@dcwagelaw.com

                                               Counsel for Plaintiffs

                                               /s/ Timothy M. McConville, Esq.
                                               TIMOTHY M. MCCONVILLE, #1015787
                                               PRAEMIA LAW, PLLC
                                               11710 Plaza America Drive, Suite 2000
                                               Reston, VA 20190
                                               Phone: (703) 624-1776
                                               Fax: (703) 399-3603
                                               Timothy.McConville@praemialaw.com

                                               Counsel for Defendants
